Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                                    CASE NO.

  ALIDA GRANATA,

         Plaintiff,

  v.

  NCL (BAHAMAS) LTD., a Bermuda
  corporation d/b/a NORWEGIAN
  CRUISE LINES,

        Defendant.
  ____________________________________/

                              COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff ALIDA GRANATA, a New Jersey citizen and resident, sues Defendant NCL

  (BAHAMAS) LTD., a Bermuda corporation with its principal place of business in Florida, doing

  business as NORWEGIAN CRUISE LINES, and alleges:

                                    JURISDICTION, VENUE AND PARTIES

         1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

  dollars, exclusive of interest and costs.

         2.        Plaintiff ALIDA GRANATA is sui juris and is a resident and citizen of the State

  of New Jersey.

         3.        Defendant NCL (BAHAMAS) LTD. is a Bermuda corporation with its principal

  place of business in Miami, Miami-Dade County, Florida. At all material times Defendant NCL

  (BAHAMAS) LTD. has done business under the fictitious name “NORWEGIAN CRUISE

  LINES.” For federal jurisdictional purposes, Defendant NCL (BAHAMAS) LTD. is both a

  citizen of Bermuda and a citizen of Florida.




                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 7


  GRANATA v. NCL


         4.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §1332 based on diversity

  jurisdiction as the parties are residents of different states and the amount in controversy is in

  excess of $75,000 exclusive of fees and costs.

         5.      At all material times, Defendant has conducted ongoing substantial and not

  isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida,

  so that in personam jurisdiction over the Defendant exists in the United States District Court for

  the Southern District of Florida.

         6.      At all material times, the Defendant has engaged in the business of operating

  maritime cruise vessels for paying passengers, including the Plaintiff.

         7.      In the operative ticket contract, the Defendant requires fare paying passengers

  such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events

  occurring on the cruise voyage in this federal judicial district. Accordingly, venue is proper in

  this Court.

         8.      Venue is also proper in this district because the Defendant’s principal places of

  business are located within this district.

         9.      Plaintiff has complied with all conditions precedent to bringing this action. The

  Plaintiff reported the accident to the ship's medical crew shortly after it occurred, and an incident

  report and written medical records were prepared onboard the ship. Furthermore, the Plaintiff

  gave the Defendant a timely written notice of claim as required by the ticket contract.

           LIABILITY AND DAMAGE ALLEGATIONS APPLICABLE TO ALL COUNTS




                                                    2
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 7


  GRANATA v. NCL


         10.     At all material times, the Defendant was engaged in the business of operating

  maritime cruise vessels for fare paying passengers and for this purpose operated, among other

  vessels, the M/S "NORWEGIAN STAR."

         11.     At all material times, including the accident date of September 8, 2019, the

  Plaintiff was a fare paying passenger aboard the M/S NORWEGIAN STAR and in that capacity

  was lawfully present aboard the vessel.

         12.     On or about September 8, 2019, as the Plaintiff was attempting to ascend a ramp

  in the “Versaille Dining Room”, she tripped and fell on an uneven or misleveled section of the

  ramp with damaged caution tape.

         13.     As a direct and proximate result of the fall described above, the Plaintiff was

  injured in and about her body and extremities, and she suffered pain therefrom, sustained mental

  anguish, sustained disfigurement, disability and the inability to lead a normal life, as well as the

  aggravation or activation of pre-existing medical conditions. Furthermore, she incurred medical,

  hospital, and other out of pocket and health care expenses as a result of her injuries. These

  damages are permanent or continuing in their nature and the Plaintiff will continue to sustain and

  incur these damages in the future.

                           COUNT I – NEGLIGENT MAINTENANCE


         14.     The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

  paragraphs 1-14 above.

         15.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to



                                                    3
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 7


  GRANATA v. NCL


  take reasonable steps to maintain the dining room where Plaintiff fell in a reasonably safe

  condition.

          16.    At all material times the surface where the Plaintiff fell was in a high traffic area

  specifically designated to provide access to the dining room for cruise ship passengers and was

  in a condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due

  to its being uneven and or unleveled with damaged caution tape.

         17.     At all material times, the Defendant owed a duty to maintain the gangway in a

  safe condition in order to prevent the surface from being uneven or unleveled, including a duty

  regularly to inspect the gangway for misleveled or uneven conditions and timely to correct those

  conditions once detected.

         18.     At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the need to maintain the gangway in a safely even or leveled condition and

  knew or in the exercise of reasonable care should have known of the trip and fall risks to

  passengers boarding the vessel, such as the Plaintiff, created by misleveling or unevenness of the

  ramps. The Defendant's actual or constructive knowledge was derived from prior trip and fall

  instances on uneven or misleveled ramps, industry standards regarding ramps, or other sources of

  knowledge. Further, the presence of damaged caution tape is indicative of constructive notice.

         19.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

  condition of the ramp where Plaintiff fell, the Defendant failed before the time of the Plaintiff's

  injury to take reasonable measures to maintain the ramp in a reasonably safe condition and

  thereby to correct the dangerous misleveled or uneven condition of the ramp. The Defendant




                                                    4
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 7


  GRANATA v. NCL


  thereby failed to exercise reasonable care for the safety of its passengers including the Plaintiff

  and was thereby negligent.

         21.     As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff has sustained and will continue in the future to sustain the damages alleged in

  Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

                        COUNT II – NEGLIGENT FAILURE TO WARN


         22.     The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

  paragraphs 1-14 above.

         23.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

  lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

  take reasonable steps to warn passengers including the Plaintiff adequately of any trip and fall

  risks created by the condition of the ramp, including unevenness or misleveling of the ramp, in

  order to ensure safe embarkation and disembarkation for passengers including the Plaintiff.

          24.    At all material times the gangway surface where the Plaintiff fell was in a high

  traffic area specifically designated for ingress and egress of cruise ship passengers and was in a

  condition dangerous to passengers using it, including the Plaintiff, due to its being uneven and or

  unleveled.

         25.     At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the trip and fall risks to passengers boarding the vessel, such as the Plaintiff,

  created by misleveling or unevenness of the gangway surface.             The Defendant's actual or

                                                    5
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 7


  GRANATA v. NCL


  constructive knowledge was derived from prior trip and fall instances on uneven or misleveled

  gangways, industry standards regarding gangways, or other sources of knowledge. Additionally,

  the presence of the damaged caution tape is indicative of constructive notice.

         26.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

  condition of the gangway where Plaintiff fell, the Defendant failed before the time of the

  Plaintiff's injury to take reasonable measures adequately to warn the Plaintiff of the dangerous

  misleveled or uneven condition of the gangway through adequate signage, oral warnings, or

  otherwise and was thereby negligent.

         27.     As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff has sustained and will continue in the future to sustain the damages alleged in

  Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

                                   DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands trial by jury of all issues so triable as of right.

         Executed this 27th day of July, 2021.

                                                 s/David Markel
                                                 PHILIP M. GERSON
                                                 Florida Bar No. 127290
                                                 pgerson@gslawusa.com
                                                 NICHOLAS I. GERSON
                                                 Bar Number No. 0020899
                                                 ngerson@gslawusa.com
                                                 EDWARD S. SCHWARTZ
                                                 Florida Bar No. 346721
                                                 eschwartz@gslawusa.com
                                                 DAVID MARKEL
                                                 Florida Bar No. 78306

                                                    6
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:21-cv-22728-KMW Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 7


  GRANATA v. NCL


                                               dmarkel@gslawusa.com
                                               JARED ROSS
                                               Florida Bar No. 0083857
                                               jross@gslawusa.com
                                               GERSON & SCHWARTZ, P.A.
                                               1980 Coral Way
                                               Miami, Florida 33145
                                               Telephone:     (305) 371-6000
                                               Facsimile:     (305) 371-5749
                                               Attorneys for Plaintiffs




                                                   7
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
